Citation Nr: 0215964	
Decision Date: 11/07/02    Archive Date: 11/14/02

DOCKET NO.  00-14 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
disability involving broken legs, staph infection, and 
osteomyelitis, claimed as due to VA medical treatment in 
1996.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from June 1954 to May 1956.

This case came before the Board of Veterans' Appeals (Board) 
from an April 2000 RO decision that denied compensation under 
38 U.S.C.A. § 1151 for disability involving broken legs, 
staph infection, and osteomyelitis due to VA medical 
treatment in 1996.  In a February 6, 2002 decision, the Board 
denied the claim.  

In June 2002, the Board received a motion from the veteran 
requesting reconsideration of the Board's February 2002 
decision.  Such motion for reconsideration is moot, since in 
September 2002 the Board decided to vacate its February 2002 
decision and issue a new decision on the claim for 
compensation under 38 U.S.C.A. § 1151.

The purpose of the present Board decision is to vacate the 
February 2002 Board decision.  The case will hereafter be 
assigned to another Board Member who will perform a new 
review and issue a new decision on the claim for compensation 
under 38 U.S.C.A. § 1151.


FINDINGS OF FACT

A February 6, 2002 Board decision denied a claim for 
compensation under 38 U.S.C.A. § 1151 for disability 
involving broken legs, staph infection, and osteomyelitis, 
claimed as due to VA medical treatment in 1996.  That Board 
decision did not accord the veteran full due process, as the 
decision did not consider all pertinent VA medical records 
constructively on file (particularly an additional pertinent 
VA medical record submitted by the veteran after the Board 
decision).


CONCLUSION OF LAW

As the February 6, 2002 Board decision did not accord the 
veteran full due process, such Board decision must be 
vacated.  38 C.F.R. § 20.904(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a February 6, 2002 decision, the Board denied a claim for 
compensation under 38 U.S.C.A. § 1151 for disability 
involving broken legs, staph infection, and osteomyelitis due 
to VA medical treatment in 1996.  However, that Board 
decision did not accord the veteran full due process, as the 
decision did not consider all pertinent VA medical records 
constructively on file (see Bell v. Derwinski, 2 Vet.App. 611 
(1992)), namely a pertinent September 1996 VA medical record 
which the veteran submitted after the Board decision.  Under 
such circumstances, the February 2002 Board decision deprived 
the veteran of full due process.  Consequently, the Board now 
vacates its February 2002 decision.  38 C.F.R. § 20.904(a).  
The case will hereafter be assigned to another Board Member 
who will perform a new review and issue a new decision on the 
claim for compensation under 38 U.S.C.A. § 1151.


ORDER

The February 6, 2002 Board decision is vacated.

		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

